Citation Nr: 1220872	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to service connection for pseudofolliculitis, claimed as a skin condition of the face (skin disorder).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to May 1986; he also had service in the United States Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2004, denying entitlement to pseudofolliculitis, claimed as a skin condition of the face (skin disorder); and a rating decision dated in August 2004, denying entitlement to a TDIU, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2005, the Veteran requested a Travel Board hearing.  He cancelled that request in a subsequent VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2005.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

The case was subsequently remanded to the RO for additional development and the Board remanded the issue in November 2007 to obtain a VA dermatology examination and/or medical opinion; and October 2010 for any outstanding treatment records and to obtain a clarifying medical opinion.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records, dated to November 4, 2011, which are pertinent to the present appeal.  In December 2011 the Veteran and his representative submitted an "Expedited Processing Waiver of the 30 Day Waiting Period" form and waived his right to have these records initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  



FINDINGS OF FACT

1.  In November 2006, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran asking that his appeal as to entitlement to a TDIU be withdrawn.  

2.  The Veteran is competent to report the circumstances of his service and the temporal development of his symptomatology; a former service member is also competent to report observations that the Veteran was placed on a shaving profile due to his skin condition in service; however the Veteran's statements, and those of a former service member, regarding the date of onset of his pseudofolliculitis are not probative in this case.  

3.  The report of an April 2010 VA medical opinion and accompanying  December 2010 addendum by the same VA dermatologist constitutes highly probative medical evidence that the Veteran's pseudofolliculitis is not the result of his active duty service, nor did undergo an increase in severity during service beyond the natural progression of the disease.  

4.  The Veteran's pseudofolliculitis clearly and unmistakably preexisted his active service, but was not aggravated by service, insofar as the probative evidence of record shows that the disability underwent no increase in severity during service beyond the natural progression of the disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The criteria for a grant of service connection for aggravation of pseudofolliculitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306 (2011); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

The RO issued an August 2004 rating decision denying the Veteran's claim for entitlement to a TDIU.  After he submitted a timely notice of disagreement, a March 2005 statement of the case (SOC) addressed the issue.  The Veteran indicated on a substantive appeal (VA Form 9) submitted in April 2005 that he wished to appeal the issue.  The Veteran's representative submitted a November 2006 written statement indicating that he no longer wished to pursue his claim for a TDIU.  
The Veteran's November 2006 statement is clear.  The Veteran has withdrawn the matter of entitlement to a TDIU.  Due to the withdrawal of this issue, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claim.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VA has satisfied its duty to notify by issuing pre- and post-adjudication notice letters in December 2003, September 2006, January 2008, July 2008 and March 2010.  The letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The January 2008 and March 2010 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.  

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Notice as to the service connection claim was first provided in December 2003.  Comprehensive notice in accordance with the requirements of Dingess was not provided until after the January 2004 rating decision on appeal was issued.  However, the Veteran was not prejudiced from this timing error because the RO readjudicated the claim in a December 2011 supplemental statement of the case.  Thus, the Board finds that the essential fairness of the adjudication process was not affected by the VCAA timing error.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examination and opinions in 2004 and 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  See also Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection on a direct incurrence basis.  Wagner, 370 F.3d at 1096.  

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

A "lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable ...."  Vanerson, 12 Vet. App. at 261.  In short, it is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

The Board notes there are two underlying theories of entitlement argued by the Veteran.  He initially asserted that his current pseudofolliculitis first occurred in 1983 after he had to shave when he entered the military.  He currently contends that preexisting pseudofolliculitis was aggravated during active duty.  Under Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Board has a duty to address all theories of entitlement explicitly raised by the claimant.  

With respect to consideration of the claim under a direct theory of entitlement, the Veteran was diagnosed with pseudofolliculitis of the beard area in January 2004.  This meets the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  

Also, discussed in greater detail below, the service treatment records show findings of pseudofolliculitis barbae on entrance examination and in an April 2004 Physical Profile provided in conjunction with Reserve service.  

Most critically, however, the third element of a service connection claim, a nexus, has not been satisfied.  Hickson, 12 Vet. App. at 253.  The preponderance of the competent (i.e., informed and explained) medical evidence of record does not indicate the onset of the Veteran's pseudofolliculitis barbae began during his period of military service.  

A statement from a former service member, dated in December 2005, reflects observations that in 1983 the Veteran had a shaving profile because of his skin problems.  

In April 2010, the Veteran underwent a VA dermatology examination, during which the dermatologist reviewed the claims file and determined that no examination was necessary.  The dermatologist provided a summary of the Veteran's service treatment records, indicating that on military entrance examination in August 1982, the Summary of Defects and Diagnoses included pseudofolliculitis barbae.  The dermatologist noted that a September 1982 treatment record shows the Veteran was recommended "Magic Shave," and that later that month when he was reexamined, he responded "OK" when asked about his skin disorder.  The dermatologist noted that all of this was indicated on the military entrance examination.  

The dermatologist noted that the diagnosis of pseudofolliculitis barbae was not in question and was reconfirmed.  However, the dermatologist indicated that this skin condition was common among those of African descent, usually beginning during adolescence when facial hair starts growing and shaving commences.  The dermatologist noted that when kinky/curly facial hair is shaved closely, the cut ends tend to grow back into the skin, causing a localized foreign body reaction, and often a secondary bacterial infection, commonly staphylococcal.  The dermatologist opined that although there was no documentation to establish the precise date of onset of pseudofolliculitis barbae in the Veteran, the condition was noted to be already present at the military entrance examination.  The dermatologist concluded that given the Veteran was already in his mid-twenties when he entered military service, the condition most likely began years before military service, and it is less likely than not that the current pseudofolliculitis barbae is attributable to military service.  

The only competent medical opinion evidence of record is the report of the April 2010 VA examiner.  As this report provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, the Board finds it constitutes probative evidence that the Veteran's current pseudofolliculitis barbae had its onset prior to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.  Further, this opinion is supported by the service treatment records showing diagnosis of pseudofolliculitis barbae on entrance examination.  

The Board has considered the Veteran's and the former service member's contentions that his pseudofolliculitis barbae had its initial onset during his service.  However, the Board finds the former service member's observations to be of little probative value, as they only addressed what he witnessed in service and not prior to service.  Also, the Veteran's contentions that his pseudofolliculitis barbae initially occurred during service and not prior to service are not found to be credible because the service treatment records clearly show that he was diagnosed with pseudofolliculitis barbae on entrance examination.   

With respect to consideration of the claim under a theory of entitlement involving aggravation of a preexisting condition, service treatment records show the pseudofolliculitis barbae preexisted service.  Specifically, an "entrance" Report of Medical Examination, dated in August 1982, clearly and unmistakably indicates that the Veteran had pre-existing back pseudofolliculitis barbae.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  

However, the record also shows clearly and unmistakably that the Veteran's pre-existing skin disorder underwent no increase in severity during or as a result of any incident of active military service.  Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004) (holding that when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service).  

The August 1982 report shows clinical findings that the Veteran was unable to shave due to his folliculitis.  However, a "civilian" Report of Medical History, dated in December 1992, reflects that the Veteran endorsed a symptom of a cyst, which was removed from the right wrist in 1990, but did not report any skin disease.  The corresponding Report of medical Examination for enlistment in the Army Reserve is also negative for findings of any head, face, neck and scalp abnormalities or skin abnormalities.  

A Physical Profile provided in conjunction with Reserve service, dated in April 2004, indicates findings of pseudofolliculitis, for which the Veteran was approved to trim beard to military standard 1/8".  No shaving.  

The remaining service treatment records are negative for any findings of or treatment for any pseudofolliculitis or other skin pathology.  These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The December 2005 statement from the former service member indicating the Veteran had a shaving profile because of his skin problems in 1983 is evidence that he may have received additional treatment for his skin disorder in service.  However, this statement does not address the whether the disorder worsened during service.  The Board therefore accords the opinion no probative weight as to the matter of aggravation of a preexisting condition.  

The Veteran underwent a VA examination in January 2004, during which the Veteran provided a history of pseudofolliculitis of the face and beard area, which started in 1983 when he was instructed to shave in the military.  The examiner noted that at that time the Veteran was treated with various medications including creams, ointments, and "magic shave," which did not improve his condition.  According to the Veteran, he eventually was allowed to avoid shaving and permitted to have a small one-eighth inch beard.  The Veteran also reported a history of having "curled hair" that was prone to infection, and that he has developed small abscesses in the past on 10 occasions, for which he claims he has been treated with antibiotics.  The Veteran noted that he underwent treatment by private physicians, but nothing has helped his condition.  He complained of irritation in the beard area that itches and hurts.  He claimed he was unable to sleep on a pillow due to the pain associated with his skin disorder.  

On physical examination, the examiner observed moderate maculopapular confluent lesions over the entire face and beard area, as well as minor small pustules on the lower right side of the face.  The examiner did not find erythema; however, the lesions were hyperpigmented and extended down the neck and under the chin.  The examiner noted the Veteran had a small moustache.  The Veteran was diagnosed with pseudofolliculitis of the beard area.  

The Board assigns little probative value to this opinion as the examiner failed to comment on the etiology of the diagnosed pseudofolliculitis.  See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

As noted, in April 2010, the Veteran underwent a VA dermatology examination, during which the dermatologist opined that, given the Veteran's age and ethnicity, his pseudofolliculitis most likely began years before his military service.  

A December 2010 opinion by the same dermatologist shows the dermatologist re-reviewed the claims file, including the service treatment records.  The dermatologist summarized the service treatment records, noting that the August 1982 entrance examination included findings of pseudofolliculitis barbae in the Summary of Defects and Diagnoses, with a notation that the Veteran was unable to shave.  The September 1982 treatment record indicates that "magic shave" was recommended, and later that month the Veteran was reexamined and found to have responded acceptably.  The dermatologist noted that the Veteran was in active military service from February 1983 to May 1986, during which time there was no medical visit for pseudofolliculitis barbae.  The dermatologist also noted that on a second military entrance examination, in December 1992, the Veteran checked "no" to the question of whether he had ever had or now had a "skin disease," and the Report of Medical Examination from this date recorded the Veteran's skin as "normal."  The dermatologist indicated that the Veteran's reserve Physical Profile, dated in April 2004, documented pseudofolliculitis, for which he was approved to trim his beard to military standard 1/8".  No shaving.  

The dermatologist opined that the military service did not permanently aggravate the Veteran's pseudofolliculitis barbae, as evidenced by the absence of any sick call for this condition during active duty.  The dermatologist also based this finding on the fact that the military entrance examination of December 1992, in which, six years after active duty, the condition was quiescent, so that neither the Veteran reported it, nor the examiner observed it.  

The Veteran has not made specific assertions that his skin disorder underwent a worsening of symptomatology during his service.  Moreover, he has not disputed the negative findings of the service treatment records or provided statements addressing the degree of his pseudofolliculitis barbae in service.  

Because there is no medical or lay evidence of record to support a claim that the Veteran's pre-existing pseudofolliculitis was aggravated by service, the preponderance of the evidence is against the claim.  Therefore, it must be denied.  See Alemany, 9 Vet. App. at 519.  


ORDER

The appeal of entitlement to a TDIU is dismissed.  

Service connection for aggravation of pseudofolliculitis is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


